Citation Nr: 1734108	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability resulting from VA treatment for voiding obstruction.


REPRESENTATION

Veteran represented by:	Adam R. Luck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to August 1985.

In June 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is not available to participate in a decision on the issue on appeal; however, a transcript of that hearing is of record.  In March 2016, the Board notified the Veteran of his right to a hearing before another VLJ who would ultimately decide his claim, but he submitted a written statement later that month declining a second hearing.  Thus, the Board will proceed with consideration of his appeal.


FINDINGS OF FACT

1.  VA physicians failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to diagnose the Veteran's large bladder diverticulum as the source of his voiding obstruction and timely treat the condition after his symptoms worsened and persisted for several years following a December 2007 open cystolithotomy.

2.  The failure to diagnose the large bladder diverticulum as the source of the voiding obstruction and timely treat the condition resulted in chronic self-catheterization from December 2007 until a January 2012 diverticulectomy alleviated the voiding obstruction.

3.  Chronic self-catheterization from December 2007 until January 2012 caused additional disability, to include cystitis, renal insufficiency, depression and anxiety, which could have likely been avoided if a diverticulectomy would have been performed in a timely manner.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1151 for cystitis, renal insufficiency, depression and anxiety have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under certain circumstances, VA provides benefits for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151.  For a claimant to qualify for such benefits, the additional disability must not be the result of the claimant's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to benefits when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

Entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability may be based on the failure to diagnose and/or treat a preexisting condition.  This theory of entitlement requires a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the claimant suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  See Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010); see also VAOPGCPREC 5-2001.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran seeks entitlement to benefits under 38 U.S.C.A. § 1151 for additional disability resulting from VA treatment for voiding obstruction.  He claims VA physicians failed to diagnose a large bladder diverticulum as the source of his voiding obstruction and timely treat the condition, which resulted in chronic self-catheterization for a period of approximately four years from December 2007 from January 2012.  He further claims this extended period of self-catheterization was unnecessary and resulted in additional disability.

In June 2017, the Veteran submitted a detailed opinion to support his claim from G.H.C., M.D., the urologist who performed the January 2012 diverticulectomy that alleviated his voiding obstruction.  G.H.C., M.D., indicated VA physicians failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to diagnose the Veteran's large bladder diverticulum as the source of his voiding obstruction and timely treat the condition, after the Veteran's symptoms worsened and persisted for several years following a December 2007 open cystolithotomy.  G.H.C., M.D., acknowledged the initial recommendation to undergo an open cystolithotomy was appropriate, but explained VA physicians should have explored the possibility that the large bladder diverticulum was the underlying cause of the Veteran's voiding obstruction after the open cystolithotomy failed to alleviate his symptoms.  G.H.C., M.D., noted a reasonable health care provider would have considered the large bladder diverticulum as a possible source of the obstruction because they are known to cause obstructions and the Veteran's prostate was only minimally enlarged at the time of the initial procedure.  G.H.C., M.D., noted that ideally the diverticulectomy would have been performed at the same time as the open cystolithotomy or shortly thereafter, but noted a "wait-and-see approach" would not deviate from the standard of care.  However, G.H.C., M.D., explained VA physicians should have performed the diverticulectomy after it became clear the open cystolithotomy did not resolve the voiding obstruction, especially in light of the fact that a diverticulectomy was recommended in 2009 by a private urologist who saw the Veteran fee-basis and was specifically requested by the Veteran thereafter.  G.H.C., M.D., noted the failure to diagnose the large bladder diverticulum as the source of the Veteran's voiding obstruction and timely treat the condition required the Veteran to undergo years of unnecessary self-catheterization, which resulted in repeated urinary tract infections.  G.H.C., M.D., explained the chronic self-catheterization and the associated urinary tract infections resulted in cystitis, renal insufficiency, depression and anxiety that could have likely been avoided if the diverticulectomy would have been performed in a timely manner.

The Board notes G.H.C., M.D., provided similar opinions in July 2012 and April 2013, both of which laid out the basic principles underlying his June 2017 opinion; however, the June 2017 opinion includes a far more detailed rationale and factual analysis than the prior opinions.  Nevertheless, the essential aspects of the June 2017 opinion were reviewed by other medical professionals who concurred with the analysis of G.H.C., M.D., outlined in the prior opinions.  The July 2012 opinion was reviewed by the Veteran's primary care provider, K.D.B., M.D., who fully concurred with G.H.C., M.D., regarding the course of the Veteran's treatment and the complications that ensued from the extended period of self-catheterization.  In June 2015, K.D.B., provided a follow-up opinion indicating the Veteran continues to suffer urological issues, renal insufficiency, and psychiatric manifestations as a result of unnecessary self-catheterization.  D.K.J., R.N., also provided opinions that support the rationale that was fully articulated by G.H.C., M.D., in the June 2017 opinion.  In sum, the high probative value of the June 2017 opinion is corroborated by the opinions of other medical professionals.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating a medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight).

The Board acknowledges the record includes three negative VA opinions.  However, the Board finds the combined probative value of these opinions does not outweigh the probative value of the well-reasoned June 2017 opinion provided by G.H.C., M.D., primarily because they do not address the Veteran's specific contentions.  In some instances, the opinions even provide support for the rationale outlined by G.H.C., M.D., in the June 2017 opinion.

In May 2010, J.A.P., M.D., a VA urologist, provided an opinion indicating the Veteran's voiding obstruction was not caused by VA care, to include the December 2007 open cystolithotomy.  The Board notes this opinion does not address the Veteran's specific contention that VA physicians failed to diagnose the large bladder diverticulum as the source of his voiding obstruction and timely treat the condition, resulting in additional disability beyond the voiding obstruction.  J.A.P., M.D., further indicated intermittent catheterization was a reasonable management option for the Veteran's voiding obstruction.  The Board finds the use of the word "intermittent" by J.A.P., M.D., lends support to the June 2017 opinion of G.H.C., M.D., who explained four years of catheterization three to four times per day was not a reasonable approach to manage the Veteran's voiding obstruction.  Thus, the May 2010 opinion is of limited probative value, and the Board only values it to the extent that it corroborates the June 2017 opinion of G.H.C., M.D.

In June 2016, the Board obtained an opinion from a urologist with the Veterans Health Administration (VHA).  The Board finds the June 2016 VHA to be unclear and internally inconsistent as the author opined both that there was no additional disability shown after the December 2007 open cystolithotomy, and that the additional disability shown after the procedure was not reasonably foreseeable.  The Board is simply unable to reconcile these statements.  Further, the statement that the additional disability shown after the December 2007 open cystolithotomy was not reasonably foreseeable suggests the Veteran's claim should be granted.  The June 2016 VHA author also failed to address the Veteran's specific contention that VA physicians failed to diagnose the large bladder diverticulum as the source of his voiding obstruction and timely treat the condition, resulting in additional disability beyond the voiding obstruction.  Thus, the June 2016 VHA is of limited probative value.

In April 2017, the Board obtained an opinion from an independent medical expert (IME).  The IME indicated there is no evidence VA physicians failed to timely diagnose the large bladder diverticulum because they discovered it on cystogram in December 2007.  In his June 2017 opinion, G.H.C., M.D., addressed this specific point and explained that it is not that the large bladder diverticulum went unnoticed by VA physicians, but rather that VA physicians failed to explore whether the large bladder diverticulum was the source of the Veteran's voiding obstruction.   The IME also indicated not treating the diverticulum upon its initial discovery was not a breach of the standard of care because it was not guaranteed that the Veteran would have been able to stop self-catheterization after the diverticulectomy.  G.H.C., M.D., also addressed this point his June 2017 opinion and explained a reasonable health care provider would have explored the possibility that the large bladder diverticulum was the source of the voiding obstruction given other treatment options had failed to relieve the voiding obstruction forcing the Veteran to remain on self-catheterization for an inappropriate period of time.  While acknowledging the April 2017 IME opinion is probative with regard to the Veteran's claim, the Board finds its probative value does not outweigh the collective probative value of the June 2017 opinion provided by G.H.C., M.D., and the other corroborating evidence.  In the June 2017 opinion, G.H.C., M.D., addressed the most salient points presented in the April 2017 IME and provided sound reasoning for why his opinion should be assigned more probative weight.  The Board finds his reasoning logical and persuasive, establishing the June 2017 opinion as the most probative evidence of record, especially when viewed in conjunction with the other expert opinions submitted by the Veteran.

In sum, the evidence of record establishes that it is at least as likely as not that VA physicians failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to diagnose the Veteran's large bladder diverticulum as the source of his voiding obstruction and timely treat the condition, after his symptoms worsened and persisted for several years following the December 2007 open cystolithotomy.  The evidence establishes the failure to treat the large bladder diverticulum resulted in chronic self-catheterization from December 2007 until the Veteran's January 2012 diverticulectomy, at which point self-catheterization ceased.  The evidence also establishes that it is at least as likely as not that chronic self-catheterization from December 2007 until January 2012 caused additional disability, to include cystitis, renal insufficiency, depression and anxiety, which could have likely been avoided if a diverticulectomy would have been performed in a timely manner.  Thus, the evidence is in at least relative equipoise as to all of the essential elements of a failure to treat claim under 38 U.S.C.A. § 1151.  See Roberson, 607 F.3d at 816-17.  Resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to benefits under 38 U.S.C.A. § 1151 for cystitis, renal insufficiency, depression and anxiety is warranted.  See 38 U.S.C.A. § 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for cystitis, renal insufficiency, depression and anxiety is granted.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


